 1                                                          Hon. Richard A. Jones
 2

 3

 4

 5

 6

 7
                        UNITED STATES DISTRICT COURT
 8                     WESTERN DISTRICT OF WASHINGTON
                                 AT SEATTLE
 9

10   UNITED STATES OF AMERICA,                  No. 2:21-cr-00013-RAJ

11                       Plaintiff,
                                                ORDER GRANTING
12          v.                                  GOVERNMENT’S MOTION
                                                TO UNSEAL CASE
13   FREDERICK MICHAEL PIGGOTT,

14                       Defendant.

15
           THIS MATTER comes before the Court upon the Government’s Motion to
16
     Unseal Case. Having considered the Government’s Motion and the representations
17   made therein, and finding good cause,
18         IT IS HEREBY ORDERED that the Government’s Motion to Unseal Case
19   (Dkt. # 7) is GRANTED. This matter shall be UNSEALED.
20         DATED this 12th day of May, 2021.
21

22                                                A
                                                  The Honorable Richard A. Jones
23                                                United States District Judge

24

25

26


      ORDER – 1
